Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Request for Continued Examination and Amendment filed on 09/21/2022.
Claims 1-2, 8 have been amended.
Claims 31-40 have been cancelled.
Claims 1-2, 4-6, 8-29 are pending in the instant application.
Claims 11-12, 14-29 have been previously withdrawn from consideration.
Note, rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/21/2022 has been entered.
 

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel or produces something that is an unobvious modification. The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before. The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection. The instant application does not sufficiently describe the invention as it relates to “functional groups attached to said hydrophilic groups” except for aminopropyltrimethoxysiloxane (ATES) conjugated to folic acid. Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result. While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking. In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing. In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed. Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.
Note, the recitation of “functional groups attached to said hydrophilic groups” is so broad that it could read on an alkane functional group attached to a hydrophilic oxygen group.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites the limitation "the step of removing unbound water-soluble fluorescent dye…" in claim1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the gelation agent" in claim1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-5, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319) in light of WIKIPEDIA_Methyltrimethoxysilane (downloaded on 03-15-2020) and WIKIPEDIA_ (3-Aminopropyl)triethoxysilane (downloaded on 03-15-2020). 
CHO teaches a method of making ultrabright fluorescent silica particles (see title and abstract) composition comprising the steps of: forming a first mixture comprising a first silica precursor, such as tetraethylorthosilicate (TEOS) and triethanolamine (TEA) (see pg. 2318, under Experimental Section); forming a second mixture by combining the first mixture with an surfactant, such as cetyltrimethylammonium chloride (CTAC), a plurality of water-soluble fluorescent dye molecules, such as rhodamine, and water (see pg. 2318, under Experimental Section), wherein fluorescent dye molecules are encapsulated within a plurality of pores of the silica (see pg. 2314, 2nd col.); forming a third mixture by adding a second silica precursor, such as methyltrimethoxysilane (MTMS), which has alkane functional groups attached to hydrophilic oxygen groups, to the second mixture (see pg. 2318, under Experimental Section), wherein the second/co-source silica prevents leakage of the encapsulated fluorescent dye molecules from the pores of the silica particles (see pg. 2315, under Synthesis and Particle Size), which reads on preserves the ultrabright fluorescence of the silica particles; and dialysis for removing excess fluorescent dye from the third mixture(see pg. 2318, under Experimental Section). Additional disclosures include: ratio of silanes/ TEA/surfactant (CTAC)/dye (R6G)/ water (see pg. 2318, under Experimental Section); biomedical applications, such as tagging, tracing, and labeling (see pg. 2314, under Introduction; mesoporous silica nanoparticles (see title).

Claim(s) 1-2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) as evidence by SIGMA (https://www.sigmaaldrich.com/content/dam/ sigma-aldrich/docs/Sigma/Product_Information_Sheet/f7250pis.pdf (downloaded on 07/11/2020)).
Applicant’s claims are directed to a method comprising of: mixing a first silica precursor, such as tetraethylorthosilicate (TEOS), and triethanolamine (TEA); adding a surfactant, such as CTAC, a water-soluble florescent dye, and water; adding a second silica precursor having functional groups attached to hydrophilic groups, such as aminoproypyltrimethoxysilane (ATES), where in ATES has alkane functional groups attached to hydrophilic oxygen groups. 
CAUDA teaches a method making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: mixing a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on mixing a first silica precursor, such as tetraethylorthosilicate (TEOS), and triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on adding a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), which has alkane functional groups attached to hydrophilic oxygen functional groups, acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on adding a second silica precursor comprising functional groups attached to hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES; Note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the same steps and ingredients with additional steps and ingredients (pg. 11363), wherein the RTES with APTES are on the outside (see pg. 11363, Figure 2). Additional disclosures include: mesoporous silica particles are known for drug delivery and other applications (see pg. 11361, under Introduction); fluorescein isothiocyanate (FITC) were applied to the periphery or the internal pore surface of the particle, wherein no quenching was observed for FITC located in the inner core of the nanoparticles (see abstract); thus, the FITC florescent dye were added after the first mixture or after the last mixture (see Figure 2 from pg. 11363 below); the sample was then centrifuged, redispersed in EtOH, and extracted, wherein the material was washed with ethanol after each extraction step (see pg. 11363, 2nd col.; pg. 11364, 1st col), which would remove unbound water-soluble fluorescent dye molecule and any excess reagents. Note, washing by centrifugation is a well-known practice of cleaning particles, which removes any unbound agents. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additionally, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye, periphery or the internal pore. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence and prevent leaked and dye does not quench in higher concentration, because CAUDA teaches every step as claimed by Applicant and has a fluorescent dye within the inner core and a second layer of silica coating. 
	SIGMA teaches fluorescein isothiocyanate (FITC) is soluble in water at less than 0.1/ml in water (see pg. 2), which reads on water-soluble fluorescent dye.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), and MONTALTI et al (Dye-Doped Silica Nanoparticles as Luminescent Organized Systems for Nanomedicine. Chem. Soc. Rev., 2014, 43, 4243).
As discussed above, CAUDA teaches a method making multiple core-shell colloidal mesoporous silica nanoparticles comprising of: mixing a mixture of triethanolamine (TEA) with tetraethylorthosilicate (TEOS) (see pg. 11362, under Experimental Section), which reads on mixing a first silica precursor, such as tetraethylorthosilicate (TEOS), and triethanolamine (TEA); a mixture of cetyltrimethylammonium chloride (CTAC) in water was added to solution 1 (see pg. 11362, under Experimental Section), which reads on adding a surfactant, such as CTAC, and water; after 30 minutes, functionalized trialkoxysilane (RTES) reagent, which has (3-aminopropyl)trimethoxysilane (APTES), which has alkane functional groups attached to hydrophilic oxygen functional groups, acted as outer-surface-functionality was added in combination with TEOS (see pg. 11362, under Experimental Section), which reads on adding a second silica precursor comprising functional groups attached to hydrophilic functional groups, such as aminoproypyltrimethoxysilane (ATES; Note, APTES is the same compound as ATES, just different abbreviations). Note, Approach B1 has the same steps and ingredients with additional steps and ingredients (pg. 11363), wherein the RTES with APTES are on the outside (see pg. 11363, Figure 2). Additional disclosures include: mesoporous silica particles are known for drug delivery and other applications (see pg. 11361, under Introduction); fluorescein isothiocyanate (FITC) were applied to the periphery or the internal pore surface of the particle, wherein no quenching was observed for FITC located in the inner core of the nanoparticles (see abstract); thus, the FITC florescent dye were added after the first mixture or after the last mixture (see Figure 2 from pg. 11363 below); the sample was then centrifuged, redispersed in EtOH, and extracted, wherein the material was washed with ethanol after each extraction step (see pg. 11363, 2nd col.; pg. 11364, 1st col), which would remove unbound water-soluble fluorescent dye molecule and any excess reagents. Note, washing by centrifugation is a well-known practice of cleaning particles, which removes any unbound agents. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Additionally, it would have been obvious to one skilled in the art to add the fluorescent dye with any on the mixtures, depending on where one skilled in the art would want to place the fluorescent dye, periphery or the internal pore. Note, CAUDA nanoparticles would exhibit ultrabright fluorescence and prevent leaked and dye does not quench in higher concentration, because CAUDA teaches every step as claimed by Applicant and has a fluorescent dye on the internal pore with a second layer of silica coating. SIGMA teaches fluorescein isothiocyanate (FITC) is soluble in water at less than 0.1/ml in water (see pg. 2), which reads on water-soluble fluorescent dye.
CAUDA does teach using a different specific florescent dye, such as rhodamine 6G; explicitly stating the dye was added in the second mixture to place the dye in the core; or using another specific washing method, such as dialysis, to remove excess unbound reagents, such as water-soluble fluorescent dye molecules and excess reagents.
CHO teaches a method of making fluorescent silica particles (see title and abstract) composition comprising the steps of: forming a first mixture comprising a silica precursor, such as tetraethylorthosilicate (TEOS) and triethanolamine (TEA) (see pg. 2318, under Experimental Section); forming a second mixture by combining the first mixture with an surfactant, such as cetyltrimethylammonium chloride (CTAC), a plurality of water-soluble fluorescent dye molecules, such as rhodamine (RG6), and water (see pg. 2318, under Experimental Section), wherein fluorescent dye molecules are encapsulated within a plurality of pores of the silica (see pg. 2314, 2nd col). Additional disclosures include: ratio of silanes/ gelation (TEA)/surfactant (CTAC)/dye (R6G)/ water (see pg. 2318, under Experimental Section); biomedical applications, such as tagging, tracing, and labeling (see pg. 2314, under Introduction; mesoporous silica nanoparticles (see title); dialysis for removing excess fluorescent dye and other excess agents, such as CTAC surfactants, TEA, and left over silica precursors (see pg. 2318, under Experimental Section).
	SOKOLOV teaches the prior art had known of coating silica particles with a second coating of silica to prevent dye leakage (see col. 10, line 60-65). Additional disclosures include: fluorescent dyes (see col. 2, line 26-27); TEOS and surfactants (see col. 2, line 22-35).
	MONTALTI teaches the prior art had known of using dye-doped silica nanoparticles (DDSNs) (see title and pg. 4245, 1st col) for diagnostic and theranostic applications (see pg. 4244, 2nd col) as “fluorescent probes for applications ranging from biosensors…and drug delivery” (see pg. 4245, 1st col), wherein the dye can be on the surface or in the core (see pg. 4245, Fig.1, which is provided below) and targeting unit can be added (see pg. 4245, Fig. 1). Additional disclosures include: rhodamine (see pg. 4248, Fig. 3); imaging techniques, such as computed X-ray tomography, allow the diagnosis of many diseases (see pg. 4244, 1st col).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Fig. 1
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a specific florescent dye, such as rhodamine 6G, and add the dye in the second mixture to place the dye in the core, and do a dialysis step to remove any free unboned dye and exess reagents. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow the dye to be only in the core and allow biosensing/diagnostic of the silica nanoparticle, and reasonably would have expected success because rhodamine G6 has been used as the fluorescent dye in silica nanoparticles and washing methods, such as dialysis and centrifugation, to remove unbound agents have been used in the prior art.

Claims 1-2, 4-6, 8-10, 13, 31-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over CAUDA et al (Multiple Core-Shell Functionalized Colloidal Mesoporous Silica Nanoparticles. J. AM. CHEM. SOC. 2009, 131, 11361–11370) in view of CHO et al (Ultrabright Fluorescent Mesoporous Silica Nanoparticles. Small, (2010) 6: 2314-2319), SOKOLOV (US 8,883,038), MONTALTI et al (Dye-Doped Silica Nanoparticles as Luminescent Organized Systems for Nanomedicine. Chem. Soc. Rev., 2014, 43, 4243) and ZHOU et al (Folic acid-conjugated silica capped gold nanoclusters for targeted fluorescence/X-ray computed tomography imaging. Journal of Nanobiotechnology 2013, 11:17).
	As discussed above, CAUDA in view of CHO, SOKOLOV and MONTALTI teaches Applicant’s invention.
CAUDA, CHO, SOKOLOV and MONTALTI does not teach using aminoproypyltrimethoxysilane (ATES) conjugated to folic acid by using a carbodiimide coupling protocol.
ZHOU teaches the prior art had known of functionalizing silica with folic acid  for targeted fluorescence imaging (see title), wherein a classic silane agent APTS (aminoproypyltrimethoxysilane) (see pg. 2, Figure 1), which has amine groups, was used to activate free carboxyl groups of FA (folic acid) and then the activated groups combined with the amine group of the SiO2-NH2 resulting in the formation of SiO2-FA, (see pg. 4, under Synthesis and characterization of AUNCs@SiO2-FA, which also reads on a carbodiimide coupling protocol. Additional disclosures include: TEOS (see pg. 2, Figure 1; pg. 10, under Materials); fluorescent imaging (see abstract) folate receptors are commonly expressed on the surface of many human cancer cells, wherein folic acid displays high affinity for the folate receptors.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate aminoproypyltrimethoxysilane conjugated to folic acid by using a carbodiimide coupling protocol as the co-source of silica in the prior art’s fluorescent silica composition. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow imaging and targeting of cancer cells, and reasonably would have expected success because CAUDA silica has already used aminoproypyltrimethoxysilane (APTS) as the silica outer shell.  
The references do not specifically teach adding the ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as stability, imaging contrast, etc.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount would have been obvious at the time of Applicant's invention.

Response to Arguments
	Applicant argues that contrast to CAUDA, which chemically attaches functional groups to the nanoparticle, including inside the pores of the nanoparticle. The only use of a fluorophore was one attached to the functional groups to confirm where the functional groups had been attached and prove that the functional groups were attached inside the nanoparticle rather than just on its surface. CAUDA is thus directed to grafting of chemical compounds to silica nanopore surfaces, inside and outside of a particle, rather than filling and encapsulating pores to trap a fluorescent dye therein. The fluorophore of CAUDA did not encapsulate any dye in the pores, or seal the pores off with a second silica source, and instead simply bound the fluorophore to a pre-existing functional group to determine the location of that functional group. The claims have been amended to more specifically recite the step of the method and the gradual formation of the silica nanoparticles having a fluorescent dye encapsulated within the pores and then treated to entrap the dye in the pores so it does not leak out.
	The Examiner finds this argument unpersuasive, because CAUDA teaches the fluorophore can also be in the internal pore surface (see abstract).
	 





Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618